DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a control system making use of mapped data corresponding to an excess amount of fuel past the “ideal amount of fuel” during a first predetermined time period, and acquiring an air-fuel ratio sensor data in a second time period, and using these in the acquisition process which, via the map, is used to determine catalyst deterioration.
Izutani et al (US 5,088,281) discloses a method and apparatus for determining catalyst deterioration in which a fuel amount of determined by switching engine states and comparing the time it takes for a downstream sensor to measure a rich state (Claim 52).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN A LATHERS/Primary Examiner, Art Unit 3747